







EXHIBIT 10.1


Lands’ End, Inc.
Resolutions of the Compensation Committee of the Board of Directors
September 23, 2016
WHEREAS, in connection with the proposed termination of Ms. Federica Marchionni
as Chief Executive Officer and President of Lands’ End, Inc. (the “Company”),
and as an employee, officer and/or similar position of the Company and each
affiliate of the Company for which she serves in any such capacity (the
“Separation”), the Compensation Committee of the Board of Directors (the
“Compensation Committee” and such Board, the “Board”) has considered advice from
Wachtell, Lipton, Rosen & Katz, legal counsel to the Board, regarding, among
other things, the payments and benefits to which Ms. Marchionni would be
entitled to in connection with such termination pursuant to her Executive
Severance Agreement with the Company, dated as of January 30, 2015 (the “ESA”),
and the other compensation plans and programs of the Company in which Ms.
Marchionni participates (the “Compensation Plans”);
WHEREAS, the Board has proposed appointing James Gooch to the role of Co-
Interim Chief Executive Officer or Interim Chief Executive Officer (in addition
to his current role as Executive Vice President, Chief Operating Officer, Chief
Financial Officer and Treasurer) and Joseph Boitano to the role of Co-Interim
Chief Executive Officer (in addition to his role as Executive Vice President and
Chief Merchandising and Design Officer);
WHEREAS, the Compensation Committee has unanimously determined that, subject to
Mr. Gooch’s appointment to the role of Co-Interim Chief Executive Officer, or,
if applicable, Interim Chief Executive Officer, and subject also to his
acceptance of such role, the payment of a monthly service bonus to Mr. Gooch in
the amount of $15,000 (which shall not be considered base salary for purposes of
the Company’s incentive compensation plans) for the duration of his service as
Co-Interim Chief Executive Officer or, if applicable, Interim Chief Executive
Officer (the “Gooch Compensation”), is advisable, fair and in the best interests
of the Company; and
WHEREAS, the Compensation Committee has unanimously determined that, subject to
Mr. Boitano’s appointment to the role of Co-Interim Chief Executive Officer and
his acceptance of such role, the payment of a monthly service bonus to Mr.
Boitano in the amount of $15,000 (which shall not be considered base salary for
purposes of the Company’s incentive compensation plans) for the duration of his
service as Co-Interim Chief Executive Officer (the “Boitano Compensation”) is
advisable, fair and in the best interests of the Company;
WHEREAS, the Compensation Committee has considered the advice of advice of
Frederick W. Cook (“F.W. Cook”), the independent executive compensation
consultant to the Compensation Committee, regarding, among other things, among
other things, the proposed Gooch Compensation and Boitano Compensation.
NOW, THEREFORE, BE IT
RESOLVED, that the Compensation Committee acknowledges that, subject to the
Board’s approval of the Separation, Ms. Marchionni will be eligible to receive
the payments and benefits to which she is entitled in connection with the
Separation pursuant to the ESA and Compensation Plans, as presented to the
Compensation Committee at this meeting;
RESOLVED, that, based upon the recommendations made to the Compensation
Committee by F.W. Cook, and upon such matters as were deemed relevant by the
Compensation Committee, the Compensation Committee hereby approves and
recommends that the Board approve the Gooch Compensation, subject to the
appointment of Mr. Gooch to the role of Co- Interim Chief Executive Officer or,
if applicable, Interim Chief Executive Officer, and his acceptance of such role;
and
RESOLVED, that, based upon the recommendations made to the Compensation
Committee by F.W. Cook, and upon such matters as were deemed relevant by the
Compensation Committee, the Compensation Committee hereby approves and
recommends that the Board approve the Boitano Compensation, subject to the
appointment of Mr. Boitano to the role of Co- Interim Chief Executive Officer
and his acceptance of such role.





